J-A02010-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

CAROLE I. SCHEIB                             :     IN THE SUPERIOR COURT OF
                                             :          PENNSYLVANIA
                  Appellant                  :
                                             :
                                             :
             v.                              :
                                             :
                                             :
JAMES ROZBERIL                               :     No. 493 WDA 2017

                   Appeal from the Order March 20, 2017
 In the Court of Common Pleas of Allegheny County Civil Division at No(s):
                              GD-16-003162


BEFORE: BOWES, J., OLSON, J., and KUNSELMAN, J.

JUDGMENT ORDER BY BOWES, J.:                            FILED JANUARY 12, 2018

     Carole I. Scheib appeals pro se from the March 20, 2017 order

dismissing this action. We dismiss this appeal as the matter involved in the

lawsuit is res judicata, this action was filed in violation of two orders

previously   upheld   by     this   Court,       and   Appellant’s   arguments   are

indecipherable.

     On March 3, 2016, Appellant instituted this action in ejectment and to

quiet title by filing a pro se complaint asserting that she owned real estate

located at 54 Lawson Avenue, Pittsburgh, which Appellee purchased on

February 24, 2016. We have garnered the following facts from a previous

appeal filed by Appellant.     Scheib v. Keystone Residential Properties,

LLC, 62 A.3d 449 (Pa.Super. 2012) (unpublished memorandum) (dismissing

appeal due to indecipherable argument and based upon the fact that the

matter of Appellant’s interest in 54 Lawson Avenue was res judicata).
J-A02010-18



Appellant previously owned 54 Lawson Avenue, but she and her husband

lost it in a 1998 foreclosure action brought by Mellon Bank, N.A. No appeal

was filed in the foreclosure case, and Appellant was evicted from the

property.

      Appellant, on occasion assisted by her husband, thereafter began to

institute lawsuits wherein she claimed to own 54 Lawson Avenue, and those

cases were construed as collateral attacks on the validity of the foreclosure

action.     Her repetitive attempts to litigate the question of whether she

owned the property in question resulted in the entry of a July 7, 2003 order

that prohibited Appellant from filing legal documents unless the documents

were drafted by an attorney or permitted by the court. This order was

affirmed on appeal.     Scheib v. Port Authority Transit Company, 852
A.2d 1263 (Pa.Super. 2004) (unpublished memorandum) (noting that

Appellant had a history of filing, both in federal and state court,

indecipherable and frivolous court documents).     Despite the July 7, 2003

order, Appellant filed a pro se action in 2012 against Keystone Residential

Properties, LLC, and Michael Bernick, and, in that lawsuit, she again asserted

that she owned 54 Lawson Avenue.           In the 2012 case, the trial court

dismissed the action based upon the doctrine of res judicata, and it entered

an order specifically prohibiting Appellant from filing anything further

absent court approval.     We affirmed both rulings on appeal. Scheib v.

Keystone Residential Properties, supra.




                                     -2-
J-A02010-18



       Appellee bought 54 Lawson Avenue on February 24, 2016, and,

despite the two orders prohibiting her from doing so, Appellant managed to

file this action against him on March 3, 2016. She again asserted that she

owned the property that she lost in the foreclosure action instituted nearly

twenty years ago. Once the trial court realized that this case was filed in

violation of the 2012 order enjoining Appellant from filing an action without

prior court approval, the trial court dismissed the case, and this appeal

followed.1

       We dismiss this appeal because: 1) this matter is res judicata; 2)

Appellant should not have been allowed to file the lawsuit in the first

instance as two prior orders, which both were upheld on appeal, prohibited

her from doing so; and 3) the arguments that Appellant raise primarily

relate to the validity of the 1998 mortgage foreclosure proceeding and are

incomprehensible and incapable of being addressed.          Ibn-Sadiika v.

Riester, 551 A.2d 1112, 1114 (Pa.Super. 1988) (“When an appellant fails to

carry forward, or is indecipherably vague in, argumentation upon a certain

point in his appellate brief, that point is waived.).

       Appeal dismissed.




____________________________________________


1 Appellee moved to quash the appeal as frivolous, but that motion was
dismissed without prejudice.



                                           -3-
J-A02010-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/12/2018




                          -4-